Dismissed; Opinion Filed October 1, 2019




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00351-CV

                  MELINDA LEHYE AND ALL OCCUPANTS, Appellant
                                     V.
                         CITIMORTGAGE, INC., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-06692-D

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Nowell
       On September 12, 2019, we notified appellant her brief was overdue and directed her to

file, within ten days, both the brief and an extension motion in compliance with Texas Rule of

Appellate Procedure 10.5(b). Although we cautioned appellant that failure to file the brief and

motion as directed would result in the appeal being dismissed, the brief has not been filed. See

TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                                  /Erin A. Nowell/
                                                  ERIN A. NOWELL
190351F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 MELINDA LEHYE AND ALL                             On Appeal from the County Court at Law
 OCCUPANTS, Appellant                              No. 4, Dallas County, Texas
                                                   Trial Court Cause No. CC-18-06692-D.
 No. 05-19-00351-CV         V.                     Opinion delivered by Justice Nowell,
                                                   Justices Myers and Osborne participating.
 CITIMORTGAGE, INC., Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee CitiMortgage, Inc. recover its costs, if any, of this appeal from
appellant Melinda Lehye and All Occupants.


Judgment entered this 1st day of October, 2019.